Exhibit 10.37
 
Supplementary Agreement of Loan Agreement


Party A:                Shandong Longkong Travel Development Co., Ltd
 
Party B:     Yishui Underground Fluorescent Lake Travel Development Co., Ltd


1.  
Considering the strategic cooperation relation, both parties reach this
agreement through consultations; the loan which Party A provided to Party B
before, shall not be charged the interest starting from the date of 01-1-2010,
the interest already collected by Party A shall not be returned to Party B.

 
2.  
Any loan without a loan term which provided by Party A to Party B, shall be
regarded as 1 year term loan; Party shall commence the repayment before the
expiration of the loan term, and repay it as scheduled; any loan term extension
shall be resolved through consultations between both parties.

 
3.  
This contract is made out in 2 duplicates, each for both parties; and it shall
be effective immediately as it is sealed by both parties.



 
 
 

Party A: (seal)     Shandong Longkong Travel Development                Co., Ltd
(sealed)                [company chop]                Party B: (seal)         
Yishui Underground Fluorescent Lake Travel Development Co., Ltd (sealed)   
[company chop]    Date: 31-12-2009

 

 
          